Title: From Thomas Jefferson to Sampson Crosby, 15 September 1795
From: Jefferson, Thomas
To: Crosby, Sampson



Sir
Monticello Sep. 15. 1795.

Your favor of July 28. came duly to hand, and since that I have recieved the box containing Dunlap’s and Bache’s volumes for 1794. and the two volumes of Genl. Washington’s letters. As I am anxious to continue to recieve those newspapers at the end of the year, bound up, perhaps it would be better to bespeak them now for the present year, to be laid by till the close of the year in the printer’s shops and then bound up.
With respect to the Venetian blinds, that you may get clear of them, I will ask the favor of you to put them into proper hands to be repaired and altered as below directed. Mr. Ingles named to me some person  who would do it reasonably. Let the person who does it, pack them in a box, and I will thank you to have them forwarded. Mr. Barnes, on shewing him this letter will pay the expence, if it be done while he has money in his hands, for which reason I wish it to be done immediately.—What is become of Mr. Petit? I never hear from him nor of him. I am with esteem Dear Sir Your friend & servt.

Th: Jefferson


NB. there are of the Venetian blinds 1st. 5 large coarse ones painted white. These I would have new mounted, and painted green, and left of their present size.
2. There are some others painted green, and some not painted at all, made for windows 3. f. 3 I. wide and 6. f. 6 I. high. These I would have altered for windows 3. f. 3 I. wide and 9 f. 9 I. high. Of course three of them will make two. They will require new ferrit and cord, and to be painted green.

